U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54115 PARALLAX DIAGNOSTICS, INC. (Exact name of registrant as specified in its charter) Nevada 27-2332860 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2 Canal Park, 5th Floor Cambridge, MA 02141 (Address of principal executive offices) (617) 209-7999 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨ Accelerated Filer¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of May 16, 2011, there were 28,000,000 shares of common stock, par value $0.0001, issued and outstanding. PARALLAX DIAGNOSTICS, INC. FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3 Quantitative and Qualitative Disclosures About Market Risk 10 Item4 Controls and Procedures 10 PART II – OTHER INFORMATION Item1 Legal Proceedings 11 Item1A Risk Factors 11 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 11 Item3 Defaults Upon Senior Securities 11 Item4 Removed and Reserved 11 Item5 Other Information 11 Item6 Exhibits 11 SIGNATURES 12 2 PART IFINANCIAL INFORMATION Item 1. Financial Statements. PARALLAX DIAGNOSTICS, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS March 31, December 31, 2011 2010 ASSETS Current Assets Cash $ 3,761 $ 3,600 Total Current Assets $ 3,761 $ 3,600 Other Assets Intantible Assets, net of amortization 1,449,996 - Total Other Assets 1,449,996 - TOTAL ASSETS $ 1,453,757 $ 3,600 LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current Liabilities Accounts payable and accrued expenses $ 33,488 $ 26,402 Total Current Liabilities $ 33,488 $ 26,402 Related party loans (Note 3) $ 1,596,019 $ 1,450 Total Liabilities $ 1,629,507 $ 27,852 STOCKHOLDERS' (DEFICIT) Preferred Stock, $0.0001 par value, 100,000,000 shares authorized, none issued and outstanding $ - $ - Common stock, $0.0001 par value, 400,000,000 shares authorized , 28,000,000 and 35,000,000 issued and outstanding as of March 31, 2011 and December 31, 2010, respectively $ 2,800 3,500 Additional paid in capital 44,453 - (Deficit) accumulated during the development stage (223,003) (27,752) Total Stockholders' (Deficit) $ (175,750) $ (24,252) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ 1,453,757 $ 3,600 3 PARALLAX DIAGNOSTICS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS Cumulative From 04/12/2010 For the 3 months ended (Inception) to 03/31/2011 03/31/2010 03/31/2011 General and administrative expenses $ 96,987 $ - $ 124,739 Operating (loss) $ (96,987) $ - $ (124,739) Other Expenses Amortization of Stock Options $ 98,265 $ - $ 98,265 Total Other Expenses $ 98,265 $ - $ 98,265 Provision for income taxes $ - $ - $ - Net (loss) $ (195,252) $ - $ (223,004) Net (loss) per common share - basic and diluted $ (0) $ - $ (0) Weighted average common shares outstanding - basic and diluted 28,777,778 - 35,000,000 PARALLAX DIAGNOSTICS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS Cumulative From 04/12/2010 For the 3 months ended (Inception) to 03/31/2011 03/31/2010 03/31/2011 Cash Flow from operations $ (195,252) $ - $ (223,004) Net loss Adjustments to reconcile net (loss) to net cash (used in) - - - operating activities Changes in operating assets and liabilities Increase in accounts payable and accrued expenses 7,086 - 33,488 Net cash (used in) operating activities $ (188,166) - (189,516) Cash Flow from investing activities: - - - (Increase) in Intangible Assets (1,449,996) - (1,449,996) $ (1,449,996) - (1,449,996) Cash Flow from financing activities: Proceeds from related party loans $ 1,594,569 - 1,594,569 (Decrease) in Deferred Compensation (182,985) (182,985) (Decrease) in Capital Stock due to Merger (700) - (700) Increase in Additional Paid In Capital due to Merger 227,439 227,439 Net cash provide by financing activities $ 1,638,323 - 1,638,323 Increase in cash $ 161 - (1,189) Cash - beginning of period - - - Cash - end of period $ 161 $ - $ 3,600 NONCASH ACTIVITIES $ - $ - $ - SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - 4 PARALLAX DIAGNOSTICS, INC. (A Development Stage Company) NOTES TO THE FINANCIAL STATEMENTS March 31, 2011 NOTE 1.
